Citation Nr: 1410008	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-13 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the lumbar spine with recurrent herniation, status post surgical repair.  

2.  Entitlement to service connection for arthritis of the left talonavicular.  

3.  Entitlement to service connection for arthritis of the right talonavicular.  

4.  Entitlement to service connection for hyperkeratotic and enucleated lesions of the feet.  

5.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), depression, and/or schizophrenia.  

6.  Entitlement to service connection for headaches.  

7.  Entitlement to service connection for a laceration scar of the groin area.  

8.  Entitlement to service connection for residuals of a left eye injury, other than headaches.  

9.  Entitlement to service connection for a genitourinary disability, manifested by urinary tract infection and restrictive urinary flow.  

10.  Entitlement to service connection for residuals of a sexually transmitted disease (STD), other than urinary tract infection and restrictive urinary flow.  

11.  Entitlement to service connection for a skin disorder.  

12.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a virus infection.  

13.  Entitlement to a compensable rating for a scar of the right upper eyelid.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from August 1971 to February 1975.  

These matters come to the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Veteran failed to report to a scheduled September 2011 Travel Board hearing.  

Also, the Board will consider the Veteran's claims for service connection for PTSD, for depression, and for schizophrenia as encompassing any psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  As such, these three separately rated claims on appeal have been characterized as a single claim as is noted on the title page.  Likewise, the Veteran's claim describing a urinary tract infection and/or restrictive urinary flow will be considered as encompassing a genitourinary disability, also characterized as such on the title page.  

Finally, the Veteran is also seeking service connection for a skin disorder.  The RO's denial of the Veteran's claim for service connection for a skin disorder in May 2008 included consideration of tinea cruris.  In a May 1975 rating decision, the RO denied the Veteran's claim for service connection for tinea cruris.  It is unclear, however, whether the Veteran was notified of the denial of this claim.  A notice letter dated later in May 1975 does not mention the denial of service connection for tinea cruris.  Thus, based on a preliminary review of the evidence, it does not appear that any claim for service connection for tinea cruris is the subject of a final RO decision.  

Finally, the Veteran's claim for service connection for residuals of a left eye injury has included arguments identifying headaches as an associated residual.  This is also true for residuals of an STD, which lists urinary tract infections and urinary restrictive flow as associated residuals.  The RO, in rating the Veteran's claims, separately evaluated headaches as well as urinary tract infections and urinary restrictive flow.  In light of this fact, the Board has characterized the issues on appeal for residuals of a left eye injury and for residuals of an STD as encompassing residuals other than headaches or other than urinary tract infections and urinary restrictive flow, respectively.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Following its review of the Veteran's claims folders, the Board is unsure of the Veteran's correct address.  As a result, the Veteran may not have received notification letters regarding his scheduled VA examinations and his Travel Board hearing.  

Of note, a June 2009 VA Form 119 (Report of Contact) reflects the Veteran providing the RO with his address.  Subsequent correspondence to the Veteran was sent to this address.  

Thereafter, in a January 2010 VA homeless program note, the Veteran reported that he had leased an apartment in the local area.  A November 2010 VA homeless program note reflects that the program coordinator was sending the Veteran a letter.  The Veteran's address is listed in the program note.  This address (henceforth Address #2) was not the address reported by the Veteran and noted in the June 2009 VA Form 119.  Subsequent correspondence to the Veteran, to include a November 2010 notice letter from the Social Security Administration (SSA), was sent to Address #2.  Additionally, notice of the Veteran's scheduled January 2011 VA examinations and his September 13, 2011 Travel Board hearing were also sent to Address #2.  

Otherwise, the notification letter to the Veteran regarding his Travel Board hearing is dated August 11, 2011.  Following the Veteran's failure to report to his scheduled September 13, 2011 Travel Board hearing, the RO sent the Veteran a letter dated September 20, 2011.  In that letter, the Veteran was notified that his appeal was being certified to the Board.  The letter was sent to an address other than Address #2.  The Board's review of the Veteran's VBMS (Veteran's Benefits Management System) file reflects this other address (henceforth Address #3) in the Veteran's Profile.  A review of VACOLS (Veterans Appeals Control and Locator System) reflects Address #2 as being the Veteran's address of record.  Neither the paper claims folders nor the electronic claims folders provides information as to whether Address #2 or Address #3 was the Veteran's address at the time notice letters were sent to him announcing his scheduled VA examinations and his Travel Board hearing.  

The Board is mindful of the evidence documenting the Veteran living in different households depending on his financial and personal circumstances.  In light of this fact and the different addresses listed for the Veteran in the paper claims folders and in VBMS, which raises a concern that the Veteran may not have received notification of his examinations and his hearing, the Board concludes that the Veteran should be allowed an additional opportunity to report for a Board hearing, if he still desires a hearing, as well as for any necessary VA examinations.  With that said, the Veteran is reminded that he must keep VA timely apprised of his whereabouts.  If he does not do so, there is no burden on the part of the VA to turn up heaven and earth to find him.  Hyson v. Brown, 5 Vet. App. 262, 265 (1994).  

The Board also notes that the paper claims folders document the Veteran as being represented by a private attorney.  This attorney has represented the Veteran during the course of the appeal period.  A review of the Veteran's Profile in VBMS reflects the Veteran's POA (power-of-attorney) as being in favor of a service organization and not the attorney identified in the paper claims folders.  None of the Veteran's paper or electronic records reflects a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in favor of a service organization.  In light of this additional discrepancy, clarification of the Veteran's POA should also be undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  Clarify the Veteran's power-of-attorney.  The Veteran's paper claims folders identify the Veteran as being represented by an attorney whereas his VBMS Profile lists a service organization.  

2.  Clarify whether the Veteran still desires a hearing before the Board.  If so, take appropriate action, to include scheduling the Veteran for any Videoconference or Travel Board hearing requested.  The Veteran and his attorney/representative should be notified of the date and time of any scheduled hearing.  

3.  If, and only if, the Veteran chooses not to appear for a Board hearing (as discussed in action paragraph #2) or if he fails to report for any scheduled hearing, obtain the Veteran's most recent VA treatment records dated since November 2010.  

Also, obtain those additional VA records not previously obtained for the period April 1994 to December 2007.  (See attorney statements dated in April 2007 and December 2007 identifying a large number of available VA records which he requested VA obtain.  In reviewing the record on appeal, it does not appear to the Board that all the records identified have been associated with the claims folders.)

4.  Then, schedule the Veteran for VA examinations pertaining to disability of the lumbar spine, left foot, and genitourinary system; as well as headaches, a psychiatric disability, skin disorder, and scar of the right eyelid.  The claims folders and a copy of this remand must be reviewed by the examiners in conjunction with their examinations. Any tests and studies deemed necessary should be conducted and the clinical findings should be reported in detail.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2013).)



(For the convenience of the examiners, please do not remove the colored tabs in the claims folders.)

Lumbar Spine 

The examiner should elicit a detailed history from the Veteran concerning problems with his low back.  The examiner's claims folders review should include, in particular, a review of the Veteran's service treatment records (documenting treatment for low back pain), as well as tabbed treatment records and examinations noting a reported history of post-service injury to the Veteran's low back.  Following examination of the Veteran and review of the claims folders, the examiner should offer his/her opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater), that any diagnosed back disability had its clinical onset during service or is otherwise related to service.  

The medical basis for any conclusion reached should be thoroughly explained.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  

Left Foot 

The examiner should elicit a detailed history from the Veteran related to problems with his left foot.  The examiner's claims folders review should include, in particular, a review of the Veteran's service treatment records, noting injury to the Veteran's left ankle, and those tabbed treatment records and examinations noting surgical treatment to the left foot.  Following examination of the Veteran and review of the claims folders, the examiner should offer his/her opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater), that any diagnosed left foot disability had its clinical onset during service or is otherwise related to service.  

The medical basis for any conclusion reached should be thoroughly explained.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  

Genitourinary Disability  

The examiner should elicit a detailed history from the Veteran related to problems with urinary tract infection and/or restricted urinary flow.  The examiner's claims folder review should include, in particular, a review of the Veteran's service treatment records, noting problems with urination, and those tabbed treatment records and examinations associated with genitourinary evaluations.  Following examination of the Veteran and review of the claims folders, the examiner should offer his/her opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater), that any diagnosed genitourinary disability, to include urinary tract infections and/or restrictive voiding, had its clinical onset during service or is otherwise related to service, to include the Veteran's diagnosed STDs.  

The medical basis for any conclusion reached should be thoroughly explained.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  

Headaches

The examiner should elicit a detailed history from the Veteran concerning problems with headaches.  The examiner's claims folders review should include, in particular, a review of the Veteran's service treatment records, noting complaints of headaches and those tabbed treatment records and examination reports which do not appear to reflect complaints off headaches.  (The Veteran has alleged that he suffers from chronic headaches.)  Following examination of the Veteran and review of the claims folders, the examiner should offer his/her opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater), that any diagnosed headaches had their clinical onset during service or are otherwise related to service.  

The medical basis for any conclusion reached should be thoroughly explained.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  




Skin Disorder

The examiner should elicit a detailed history from the Veteran concerning problems with his skin, in particular, tinea cruris which has been identified both in service and post-service.  The examiner's claims folders review should include a review of the Veteran's service treatment records noting a finding of a skin rash/tinea cruris, as well as a post-service VA problem list noting skin rash/eruption.  Following examination of the Veteran and review of the claims folders, the examiner should offer his/her opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater), that any diagnosed skin disorder had its clinical onset during service or are otherwise related to service.  

The medical basis for any conclusion reached should be thoroughly explained.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  

Psychiatric Disability

The examiner is directed to administer all necessary psychological testing of the Veteran, and to prepare a report which fully discusses his symptomatology and test findings as related to the diagnostic criteria for PTSD and other pertinent psychiatric disorders.  After reviewing all pertinent records associated with the claims folders, to include the Veteran's service treatment records (which note psychiatric symptoms at separation), and those tabbed post-service treatment records documenting psychiatric diagnoses (to include depression and schizophrenia), as well as conducting an evaluation of the Veteran, the examiner is requested to provide answers to the following:

a.  Whether the Veteran has PTSD, and if so, what stressors are linked to his PTSD.  

b.  If the examiner determines that the Veteran does not have PTSD, the examiner should, to the extent possible, reconcile such findings with those previous findings documented in VA treatment notes reflecting a diagnosis of PTSD.  An explanation for the difference should be set forth.  

c.  If the examiner determines that the Veteran does not have PTSD, but has another psychiatric disorder(s), the examiner is requested to provide an opinion as to the medical probabilities that each diagnosed psychiatric disorder (e.g., depression, schizophrenia, etc.) is related to or had its onset during military service.  

In determining whether the Veteran has PTSD or any other psychiatric disorder related to service, the examiner is asked to review and discuss the Veteran's lay stressor statements as well as any other medical evidence having a bearing on the examiner's ultimate opinion in this case.  

Scar, Right Eyelid

An appropriate VA scars examination should be conducted to evaluate the Veteran's service-connected right eyelid scar.  

5.  The RO must ensure that any opinion report complies with this remand.  If any opinion, or report of examination, is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

6.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, readjudicate the issues on appeal.  If any of the benefits sought are denied, the Veteran and his attorney/representative must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



